Citation Nr: 0503880	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION

The veteran had active military duty from June 1956 to July 
1962.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
bilateral hearing loss with a noncompensable evaluation.  
This rating decision also granted service connection for 
tinnitus with a 10 percent evaluation, and while the veteran 
also disagreed with the assigned evaluation for tinnitus, he 
later withdrew that issue on appeal at the time of his 
personal hearing before the undersigned in September 2004.  
The remaining issue of the proper evaluation for bilateral 
hearing loss is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington DC.


REMAND

In his hearing before the undersigned, the veteran claimed 
that his hearing acuity had been rapidly deteriorating.  His 
last VA audiometric examination was in February 2003, nearly 
two years ago.  A more recent examination is warranted.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA audiometric examination.  The 
claims folder need not be referred to the 
audiologist for review in conjunction 
with the examination.  The evaluation 
must include a report of the pure tone 
decibel thresholds for the relevant 
frequencies for speech (1000, 2000, 3000, 
and 4000 Hertz), and include speech 
recognition scores using the Maryland CNC 
Test.  Any failure of the veteran to 
report for this examination must be 
accompanied by a copy of the actual VA 
notification letter informing the veteran 
of the time and place of the examination.  

2.  After completing the above 
development, the RO should again address 
the veteran's claim for an increased 
evaluation.  If the decision is not to 
his satisfaction, he and the 
representative must be provided with a 
Supplemental Statement of the Case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


